DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 16 claims a protrusion is protruded from the vertical part, wherein an end of the protrusion contacts the optical member through the first hole of the side portion of the frame.  The specifications fails to disclose this feature.  If assuming the “optical member” refers to the optical sheet (125), then Fig. 24 discloses a first hole, in which the optical sheet (125) is coupled to the front cover (140) by the protrusion (142). But the first hole is disposed on the supporting .  
Claim 21-29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 21 claims “a third hole facing the first hole of the cover for fastening the frame of the cover”.  The specifications present on the filing date of the application does not describe a third hole facing a first hole of the cover for fastening the frame of the cover.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2017/0299913 A1)
Re claim 1, Choi discloses a device comprising a display panel (540); a cover (511, 512) including a vertical part (512) covering a side surface of the display panel, a horizontal part (511) horizontally extending from the vertical part, a guide (HK1) protruded from the vertical part, a first coupling portion (see figure below) on the vertical part, and a protrusion (HK2) protruded from the vertical part, the first coupling portion being located closer to the guide than the protrusion; and a frame (530) including a rear portion positioned at a rear of the display panel and a side portion facing the vertical part of the cover, the side portion including a first hole (CH2) receiving an insertion of the protrusion (HK2) of the cover and a second coupling portion (see figure below) facing the first coupling portion of the cover for coupling the frame and the cover (Fig. 3). 

    PNG
    media_image1.png
    231
    585
    media_image1.png
    Greyscale


Re claim 5, Choi et al. discloses the device wherein the guide (HK1) of the cover includes a first guide (HK1) and a second guide (HK1), wherein the first guide and the second guide are positioned adjacent to the corner of the display panel (Fig. 2A).
Re claim 6, Choi et al. discloses the device wherein the guide (HK1) and the vertical part (512) of the cover are integrally formed.
Re claim 7, Choi et al. discloses the device wherein the guide (HK1) extends in a direction in parallel with the side surface of the display panel (Fig. 2A), wherein a gap is formed between the guide (HK1) and the vertical part of the cover (512).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Chen et al. (US 2013/0335669 A1).
Choi et al. does not disclose the device further comprising a pad positioned between the horizontal part and a surface of the display panel and fixed to the horizontal part, wherein the horizontal part of the cover includes a groove facing the display panel, and wherein the pad is accommodated in the groove.
Chen et al. discloses a device comprising a pad (24) positioned between the horizontal part (22) and a front surface of the display panel (21) and fixed to the horizontal part, wherein the horizontal part of the cover includes a groove (221) facing the display panel, and wherein the pad is accommodated in the groove.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device further comprising a pad positioned between the horizontal part and surface of the display panel and fixed to the horizontal part, wherein the horizontal part of the cover includes a groove facing the display panel, and wherein the pad is accommodated in the groove since one would be motivated to reduce manufacturing cost (paragraph 0015). 

Allowable Subject Matter
Claims 16-29 allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, fails to teach or disclose, in light of the specifications, claim 16) a display device wherein the guide contacts the side surface of the display panel; comprising a frame comprising a side portion bent from the supporting portion, the side portion including a claim 21) a display device comprising a first hole on the vertical part, the first hole, the first hole being located closer to the guide than the protrusion; and the side portion of a frame including a third hole facing the first hole of the cover for fastening the frame and the cover, in combination with all the other claim limitations.
Claims 2-3, 8 and 11-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RICHARD H KIM/Primary Examiner, Art Unit 2871